Citation Nr: 9909615	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in April 1996.  The hearing 
transcript is of record.  


REMAND

The veteran contends that his current heart disorder is a 
result of an in-service disease.  However, he does not 
contend that he had a heart disorder or received heart 
treatment in service.  Instead, he contends that his in-
service diagnosis of catarrhal fever was actually a 
misdiagnosis.  He claims that the symptoms of rheumatic 
fever, including finger joint pain, sore throat, low-grade 
fever, and severe malaise, were present when he was treated 
for catarrhal fever.  He maintains that he has had these 
symptoms of rheumatic fever since service and that they have 
resulted in damage to the heart valves, which in turn, has 
caused atrial fibrillation.

A March 1942 entrance medical report reflects a normal 
examination.  A June 1942 service medical report shows a 
diagnosis of catarrhal fever; usual signs and symptoms.  A 
January 1946 separation medical report is normal.

A January 1994 VA medical report, and VA medical reports 
thereafter, indicate that the veteran was diagnosed with 
atrial fibrillation and mitral regurgitation.

According to a June 1994 consultation report, the veteran was 
diagnosed with atrial fibrillation with moderate left atrial 
enlargement and mild mitral regurgitation.



In his December 1995 substantive appeal, the veteran makes 
reference to Prescott, Arizona, Mobile VA Clinic records 
regarding valve regurgitation that he believed to be missing 
from the claims file.  VA medical records from Prescott are 
of record but do not include entries regarding valve 
regurgitation.  Moreover, in the April 1996 personal hearing 
transcript, the veteran informed the hearing officer that he 
had a May 1996 appointment at the Redding, California VA 
Medical Center.  The veteran characterized the appointment as 
"preventive" in nature.  It would be helpful to secure 
these records prior to a final adjudication.
 
The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).

Therefore, the case is remanded to the RO for the following 
development:

1.  The RO should attempt to secure the 
identified Prescott VA medical record 
regarding valve regurgitation and all 
Redding VA medical records to date.  The 
RO should ensure that all VA records to 
date from all indicated VA locations are 
in the file.

2.  The RO should advise the veteran 
that he is free to submit any additional 
evidence pertinent to the issue on 
appeal.

3.  Thereafter, the RO should again 
review the record and consider the 
provisions of 38 U.S.C.A. §§ 5103, 5107 
(West 1991 & Supp. 1998).  The RO should 
then re-adjudicate the issue on appeal.  
If any benefit sought remains denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no actions unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


